Citation Nr: 0422694	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran served on active duty from January 1950 to May 
1963.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO). 

The veteran requested and was scheduled to appear before a 
Veterans Law Judge at a hearing in April 2004; however, the 
veteran failed to report.  Thereafter, the claims file was 
sent to the veteran's representative at the National level in 
Washington, D.C. in July 2004 for review; however, the 
veteran's national representative did not provide further 
argument. 


FINDING OF FACT

Hepatitis C is not shown during active service and there is 
no probative evidence linking post-service Hepatitis C to 
active service.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
notified the veteran of the information and evidence 
necessary to substantiate the claim or the above duties to 
obtain or provide evidence in September 2001, which is prior 
to the June 2002 rating decision.  The RO again notified the 
veteran of the information and evidence necessary to 
substantiate the claim in September 2003.

The RO notified the veteran of the responsibilities of the VA 
and the claimant in developing the record.  Specifically, the 
RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely matter to the VA's requests for specific 
information and to provide a properly executed release so 
that VA could request the records for him.  The RO also 
requested the veteran to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

The RO notified appellant the reasons why he was not entitled 
to service connection in the June 2002 rating decision and 
the March 2003 statement of the case.  The RO notified 
appellant of the laws and regulations pertaining to service 
connection and provided a detailed explanation why service 
connection was not warranted under the applicable laws and 
regulations based on the evidence provided.  

It is clear from a review of the claims folder that the 
veteran and his representative are fully aware of the 
evidence and information necessary to substantiate his claim 
for service connection.  The duty to notify appellant has 
been satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  

In the present case, the evidence includes the service 
medical records, post-service VA compensation examination 
reports, and the VA treatment records.  The veteran 
identified treatment for Hepatitis C at the Houston, Texas VA 
Medical Center beginning in 2000 and the RO has obtained 
these records.  The veteran has not identified any post-
service private medical treatment.  It does not appear that 
there are additional medical treatment records that are 
necessary to proceed to a decision in this case.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, the Board finds that VA does not have a duty to obtain 
a VA medical examination or opinion.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to appellant in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  


Analysis

The veteran seeks service connection for Hepatitis C.  In the 
August 2001 claim and the September 2001 statement filed on 
the veteran's behalf, the representative does not make any 
specific argument in support of service connection.  In his 
February 2003 notice of disagreement and his April 2003 
substantive appeal, the veteran does not make any argument in 
support of service connection.  In the May 2003 statement in 
support of the veteran's claim, the representative states 
that the veteran believes he contracted Hepatitis C during 
active service.  There is no other specific contention or 
argument in support of service connection.   

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and a presumptive disease becomes manifest to a 
compensable degree within one year after termination of such 
service, such disease shall be presumed to have been incurred 
in service.  This is a rebuttable presumption.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).  

Initially, the Board notes that the medical evidence of 
record establishes that the veteran has a current diagnosis 
of Hepatitis C.  Records of February 2001outpatient treatment 
contain laboratory results showing the veteran tested 
positive for Hepatitis C in July 2000.  The examiner 
indicated that the veteran had Hepatitis C from a blood 
transfusion in 1991, approximately 10 years ago.  During 
outpatient treatment in August 2001 and November 2001, the 
assessment was Hepatitis C.  These records also include a 
notation that the veteran had Hepatitis C from a blood 
transfusion 10 years ago.  The above medical evidence of 
record establishes that the veteran has a current diagnosis 
of Hepatitis C.  

The next question is whether the veteran was diagnosed with 
or otherwise had contracted Hepatitis C during his active 
service.  

Service medical records indicate that the veteran had 
infectious hepatitis with jaundice in childhood, but no 
recurrence.  The service medical records do not show treated 
for or a diagnosis of Hepatitis C.  He underwent multiple 
medical examinations during the course of his military 
career, including his final separation medical examination in 
March 1963.  Pertinent findings were normal.  The service 
medical records do not show that the veteran underwent a 
blood transfusion during active service.  This evidence 
demonstrates that the veteran did not have Hepatitis C or 
that he had the alleged risk factor for contracting Hepatitis 
C during active service.  38 C.F.R. § 3.303.  

Next, the Board notes that in order to be entitled to 
presumptive service connection under 38 C.F.R. § 3.309(d), a 
veteran must have been diagnosed with a presumptive disease.  
Hepatitis C is not one of the presumptive diseases listed in 
38 C.F.R. § 3.309(d).  Therefore, presumptive service 
connection for Hepatitis C under 38 C.F.R. § 3.309 is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In any event, the competent medical 
evidence shows the veteran was first diagnosed with Hepatitis 
C approximately 38 years after separation from active 
service.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's current 
Hepatitis C and active service.  

Since the determinative issue in this case involves medical 
causation, competent medical nexus evidence is required.  The 
veteran is competent as a layperson to report that on which 
he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  In this case, 
there is no evidence that the veteran is qualified to render 
a medical opinion as to the cause of his Hepatitis C.  

The only competent medical evidence of record addressing the 
issue of causation in this case consists of the VA outpatient 
records dated from February 2001 to November 2001.  In 
February 2001, August 2001 and November 2001 the diagnosis 
was Hepatitis C and the examiner indicated that the veteran 
had Hepatitis C from a blood transfusion 10 years ago.  
Despite the fact that this diagnosis may be based on a 
history reported by the veteran, it remains competent medical 
evidence on the issue of causation in this case.  Although 
the veteran is not is qualified to render a medical opinion 
as to the cause of his Hepatitis C, he is competent as a lay 
person to relate the fact that he underwent a blood 
transfusion and when he underwent it.  Based on that history, 
the competent medical evidence relates the veteran's post-
service Hepatitis C to a blood transfusion many years after 
active service.  

For these reasons, the Board finds that Hepatitis C is not 
shown during active service and there is no probative 
evidence linking post-service Hepatitis C to active service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
Hepatitis C.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303 (2003).  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  


ORDER

Service connection for Hepatitis C is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



